Exhibit 10.1

EXECUTION VERSION

FOURTH AMENDMENT TO THE

RECEIVABLES PURCHASE AGREEMENT

This FOURTH AMENDMENT TO THE RECEIVABLES PURCHASE AGREEMENT (this “Amendment”),
dated as of August 4, 2015, is entered into by and among the following parties:

 

  (i) TRANSDIGM RECEIVABLES LLC, a Delaware limited liability company, as
Seller;

 

  (ii) TRANSDIGM, INC., a Delaware corporation, as Servicer;

 

  (iii) PNC BANK, NATIONAL ASSOCIATION, as a Committed Purchaser, as Purchaser
Agent for its Purchaser Group and as Administrator (“PNC”);

 

  (iv) ATLANTIC ASSET SECURITIZATION LLC (“Atlantic”), as a Conduit Purchaser;
and

 

  (v) CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK (“CACIB”), as a Committed
Purchaser and as Purchaser Agent for its and Atlantic’s Purchaser Group.

Capitalized terms used but not otherwise defined herein (including such terms
used above) have the respective meanings assigned thereto in the Receivables
Purchase Agreement described below.

BACKGROUND

A. The parties hereto have entered into a Receivables Purchase Agreement, dated
as of October 21, 2013 (as amended, restated, supplemented or otherwise modified
through the date hereof, the “Receivables Purchase Agreement”).

B. Concurrently herewith, the parties hereto are entering into that certain
Amended and Restated Fee Letter (the “Amended Fee Letter”).

C. The parties hereto desire to amend the Receivables Purchase Agreement as set
forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendments to the Receivables Purchase Agreement. The Receivables
Purchase Agreement is hereby amended as follows:

(a) Clause (a) of the definition of “Defaulted Receivable” set forth in Exhibit
I to the Receivables Purchase Agreement is hereby replaced in its entirety with
the following:

(a) as to which any payment, or part thereof, remains unpaid for more than
(i) with respect to 60-Day Threshold Originators, 60 days, (ii) with respect to
90-Day Threshold Originators, 90 days, and with respect to each other
Originator, 120 days.



--------------------------------------------------------------------------------

(b) The definition of “Eligible Receivable” set forth in Exhibit I to the
Receivables Purchase Agreement is amended by (i) deleting the word “and” at the
end of clause (o) thereof, (ii) replacing the period “.” at the end of clause
(p) thereof with “; and” and (iii) adding the new clause (q) immediately
following clause (p) thereof:

(p) the Originator of which is not Telair US LLC or Pexco Aerospace, Inc.,
unless and until such time, if any, that the Administrator has received such
information and reports with respect to Receivables originated by such
Originator, in form and substance satisfactory to the Administrator, as the
Administrator has requested from the Seller or the Servicer.

(c) The definition of “Euro-Rate” set forth in Exhibit I of the Agreement is
amended by adding the phrase “the greater of (a) 0.00% and (b)” after the phrase
“with respect to any Settlement Period,” where it appears therein.

(d) The definition of “Excluded Receivable” set forth in Exhibit I to the
Receivables Purchase Agreement is amended by (i) deleting the word “and” at the
end of clause (e) thereof, (ii) replacing the period “.” at the end of clause
(f) thereof with “; and” and (ii) adding the new clause (g) immediately
following clause (f) thereof:

(g) owing by a Sanctioned Person.

(e) The definition of “Facility Termination Date” set forth in Exhibit I to the
Receivables Purchase Agreement is amended by deleting the date “August 7, 2015”
where it appears therein and substituting the date “August 2, 2016” therefor.

(f) The definition of “Purchase Limit” set forth in Exhibit I to the Receivables
Purchase Agreement is amended by deleting the amount “$225,000,000” where it
appears therein and substituting the amount “$250,000,000” therefor.

(g) The following new defined terms are added to Exhibit I to the Receivables
Purchase Agreement in appropriate alphabetical order:

“60-Day Threshold Originator” means each of Dukes Aerospace, Inc., Schneller LLC
and any other Originator (including new Originators) so designated as such in
writing by the Administrator and Majority Purchaser Agents unless and until such
time, if any, that the Administrator terminates such designation in a notice
delivered by the Administrator and the Majority Purchaser Agents to the Seller.

“90-Day Threshold Originator” means each of Whippany Actuation Systems, LLC,
Electromech Technologies LLC, Skurka Aerospace Inc. and any other Originator
(including new Originators) so designated as such in writing by

 

2



--------------------------------------------------------------------------------

the Administrator and the Majority Purchaser Agents unless and until such time,
if any, that the Administrator terminates such designation in a notice delivered
by the Administrator and the Majority Purchaser Agents to the Seller.

“Unencumbered Excluded Receivable” means an Excluded Receivable owned solely by
an Originator that is not subject to an Adverse Claim.

(h) Section 1(l) in Exhibit III to the Receivables Purchase Agreement is
replaced in its entirety with the following:

(l) The Seller is not an “investment company,” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended. Seller is not a “covered fund” under Section 619 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act and the regulations implemented
thereunder (the “Volcker Rule”). In determining that Seller is not a “covered
fund” under the Volcker Rule, Seller is entitled to rely on the exemption from
the definition of “investment company” set forth in Section 3(c)(5) of the
Investment Company Act of 1940, as amended, although other exemptions and
exclusions may also be available.

(i) Section 1(f) in Exhibit IV to the Receivables Purchase Agreement is replaced
in its entirety with the following:

(f) Payments on Receivables, Lock-Box Accounts. The Seller (or the Servicer on
its behalf) will, and will cause each Originator and the Servicer to, at all
times instruct all Obligors to deliver payments on the Pool Receivables to a
Lock-Box Account. The Seller (or the Servicer on its behalf) will, and will
cause each Originator to, at all times, maintain such books and records
necessary to identify Collections received from time to time on Receivables and
to segregate such Collections from other property of the Servicer and the
Originators. If any such payments or other Collections are received by the
Seller, Servicer or any Originator, Seller shall (or shall cause such Person to)
hold such payments in trust for the benefit of the Administrator and the
Purchasers and promptly (but in any event within two Business Days after
receipt) remit such funds into a Lock-Box Account. The Seller will cause each
Lock-Box Bank to comply with the terms of each applicable Lock-Box Agreement.
The Seller will not permit the funds other than Collections on Pool Receivables,
other Pool Assets and, unless a Termination Event or Unmatured Termination Event
has occurred and is continuing, Unencumbered Excluded Receivables to be
deposited into any Lock-Box Account. If such funds are nevertheless deposited
into any Lock-Box Account, the Seller shall (or shall cause the Servicer to)
promptly (but in any event within two Business Days after such deposit) identify
and remove such funds from any Lock-Box Account. The Seller will not, and will
not permit the Servicer, any Originator or other Person to, commingle
Collections or other funds to which the Administrator, any Purchaser Agent or
any Purchaser is entitled with any other funds other than, so long as (x) no
Termination Event or Unmatured Termination Event has occurred and is continuing
and (y) the amount of

 

3



--------------------------------------------------------------------------------

Unencumbered Excluded Receivables does not exceed $5,000,000 in any calendar
month, Unencumbered Excluded Receivables. The Seller shall only add or replace,
and shall only permit the Servicer or an Originator to add or replace, a
Lock-Box Bank (or the related lock-box or post office box), or Lock-Box Account
to those listed on Schedule II to this Agreement, if the Administrator has
received notice of such addition or replacement, a copy of any new Lock-Box
Agreement and an executed and acknowledged copy of a Lock-Box Agreement in form
and substance acceptable to the Administrator from any such new Lock-Box Bank.
The Seller shall only terminate a Lock-Box Bank or close a Lock-Box Account (or
the related lock-box or post office box), upon 30 days’ advance notice to and
with the prior written consent of the Administrator. Upon the occurrence of a
Termination Event or Unmatured Termination Event, the Seller shall instruct the
obligor of each Unencumbered Excluded Receivable to cease remitting payments
with respect to all Unencumbered Excluded Receivables to any Lock-Box Account
and to instead remit payments with respect thereto to any other account or
lock-box (other than a Lock-Box Account or Lock-Box) from time to time
identified to such obligor.

(j) Section 2(f) in Exhibit IV to the Receivables Purchase Agreement is replaced
in its entirety with the following:

(f) Payments on Receivables, Lock-Box Accounts. The Servicer will at all times
instruct all Obligors to deliver payments on the Pool Receivables to a Lock-Box
Account. The Servicer will, at all times, maintain such books and records
necessary to identify Collections received from time to time on Receivables and
to segregate such Collections from other property of the Servicer and the
Originators. If any such payments or other Collections are received by the
Servicer, it shall hold such payments in trust for the benefit of the
Administrator and the Purchasers and promptly (but in any event within two
Business Days after receipt) remit such funds into a Lock-Box Account. The
Servicer will cause each Lock-Box Bank to comply with the terms of each
applicable Lock-Box Agreement. The Servicer will not permit the funds other than
Collections on Pool Receivables, other Pool Assets and, unless a Termination
Event or Unmatured Termination Event has occurred and is continuing,
Unencumbered Excluded Receivables to be deposited into any Lock-Box Account. If
such funds are nevertheless deposited into any Lock-Box Account, the Servicer
will promptly (but in any event within two Business Days after any such Deposit)
identify and remove such funds from any Lock-Box Account. The Servicer will not
commingle Collections or other funds to which the Administrator, any Purchaser
Agent or any Purchaser is entitled with any other funds other than, so long as
(x) no Termination Event or Unmatured Termination Event has occurred and is
continuing and (y) the amount of Unencumbered Excluded Receivables does not
exceed $5,000,000 in any calendar month, Unencumbered Excluded Receivables. The
Servicer shall only add or replace, a Lock-Box Bank (or the related lock-box or
post office box), or Lock-Box Account to those listed on Schedule II to this
Agreement, if the Administrator has received notice of such addition or
replacement, a copy of any

 

4



--------------------------------------------------------------------------------

new Lock-Box Agreement and an executed and acknowledged copy of a Lock-Box
Agreement in form and substance acceptable to the Administrator from any such
new Lock-Box Bank. The Servicer shall only terminate a Lock-Box Bank or close a
Lock-Box Account (or the related lock-box or post office box), upon 30 days’
advance notice to and with the prior written consent of the Administrator. Upon
the occurrence of a Termination Event or Unmatured Termination Event, the
Servicer shall instruct the obligor of each Unencumbered Excluded Receivable to
cease remitting payments with respect to all Unencumbered Excluded Receivables
to any Lock-Box Account and to instead remit payments with respect thereto to
any other account or lock-box (other than a Lock-Box Account or Lock-Box) from
time to time identified to such obligor.

(k) Schedule I to the Receivables Purchase Agreement is hereby amended by
replacing the Commitment corresponding to “PNC Bank, National Association” with
“$150,000,000” and the Commitment corresponding to “Credit Agricole Corporate
and Investment Bank” with “$100,000,000”.

(l) Schedule II to the Receivables Purchase Agreement is restated as Schedule II
attached hereto.

SECTION 2. Rebalancing of Capital. On the date hereof, the Seller will repay
$8,888,888.89 of PNC’s outstanding Capital; provided that all accrued and unpaid
Discount with respect to such Capital so repaid shall be payable by the Seller
to PNC on the next occurring Settlement Date. The Seller hereby requests that
Atlantic or CACIB fund an initial Purchase on the date hereof in an amount of
Capital equal to $8,888,888.89. Such Purchase shall be funded by Atlantic or
CACIB on the date hereof in accordance with the terms of the Receivables
Purchase Agreement and upon satisfaction of all conditions precedent thereto
specified in the Receivables Purchase Agreement; provided, however, that no
Purchase Notice shall be required therefor. For administrative convenience, the
Seller hereby instructs Atlantic and CACIB to fund the foregoing Purchase by
paying the proceeds thereof directly to the account specified by PNC to be
applied as the foregoing repayment of PNC’s Capital on the Seller’s behalf. The
Seller shall be deemed to have received the proceeds of such Purchase from
Atlantic or CACIB (as applicable) for all purposes immediately upon PNC’s
receipt thereof. PNC shall notify Seller upon receipt of such proceeds from
CACIB.

SECTION 3. Representations and Warranties of the Seller and Servicer. Each of
the Seller and the Servicer hereby represents and warrants, as to itself, to the
Administrator, each Purchaser and each Purchaser Agent, as follows:

(a) Representations and Warranties. Immediately after giving effect to this
Amendment, the representations and warranties made by such Person in the
Transaction Documents to which it is a party are true and correct as of the date
hereof (unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).

(b) Enforceability. This Amendment and each other Transaction Document to which
it is a party, as amended hereby, constitute the legal, valid and binding
obligation of such Person

 

5



--------------------------------------------------------------------------------

enforceable against such Person in accordance with its respective terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization
or other similar laws affecting the enforcement of creditors’ rights generally
and by general principles of equity, regardless of whether enforceability is
considered in a proceeding in equity or at law.

(c) No Termination Event. No event has occurred and is continuing, or would
result from the transactions contemplated hereby, that constitutes a Purchase
and Sale Termination Event, an Unmatured Purchase and Sale Termination Event, a
Termination Event or an Unmatured Termination Event.

SECTION 4. Effect of Amendment. All provisions of the Receivables Purchase
Agreement and the other Transaction Documents, as expressly amended and modified
by this Amendment, shall remain in full force and effect. After this Amendment
becomes effective, all references in the Receivables Purchase Agreement (or in
any other Transaction Document) to “this Receivables Purchase Agreement”, “this
Agreement”, “hereof”, “herein” or words of similar effect referring to the
Receivables Purchase Agreement shall be deemed to be references to the
Receivables Purchase Agreement as amended by this Amendment. This Amendment
shall not be deemed, either expressly or impliedly, to waive, amend or
supplement any provision of the Receivables Purchase Agreement other than as set
forth herein.

SECTION 5. Effectiveness. This Amendment shall become effective as of the date
hereof upon the satisfaction of the following conditions precedent:

(a) Execution of Amendment. The Administrator shall have received counterparts
duly executed by each of the parties hereto.

(b) Execution of Amended Fee Letter. The Administrator shall have received
counterparts of the Amended Fee Letter duly executed by each of the parties
thereto.

(c) Receipt of Amendment Fee. The Administrator shall have received confirmation
that the “Amendment Fees” set forth in the Amended Fee Letter have been paid in
accordance with the terms thereof.

(d) Opinion of Counsel. The Administrator shall have received a favorable
opinion, addressed to the Administrator, each Purchaser and each Purchaser
Agent, in form and substance satisfactory to the Administrator and each
Purchaser Agent, covering such matters as the Administrator or any Purchaser
Agent may reasonably request, including, without limitation, enforceability
matters.

SECTION 6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
e-mail transmission shall be effective as delivery of a manually executed
counterpart hereof.

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR
SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK).

 

6



--------------------------------------------------------------------------------

SECTION 8. Section Headings. The various headings of this Amendment are included
for convenience only and shall not affect the meaning or interpretation of this
Amendment, the Receivables Purchase Agreement or any provision hereof or
thereof.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.

 

TRANSDIGM RECEIVABLES LLC, as Seller By:   LOGO [g24949ex10_1pg08a.jpg]  

 

Name:   Halle F. Terrion Title:   Secretary

TRANSDIGM INC.,

as Initial Servicer

By:   LOGO [g24949ex10_1pg08b.jpg]  

 

Name:   Halle F. Terrion Title:   Secretary

 

Fourth Amendment to the

Receivables Purchase Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Committed Purchaser, as a Purchaser Agent
and as Administrator By:   LOGO [g24949ex10_1pg09.jpg]  

 

Name:   Michael Brown Title:   Senior Vice President

 

  S-2   

Fourth Amendment to the

Receivables Purchase Agreement



--------------------------------------------------------------------------------

ATLANTIC ASSET SECURITIZATION LLC, as a Conduit Purchaser By:   LOGO
[g24949ex10_1pg10a.jpg]  

 

Name:   Kostantina Kourmpetis Title:   Managing Director By:   LOGO
[g24949ex10_1pg10b.jpg]  

 

Name:   Roger Klepper Title:   Managing Director

 

  S-3   

Fourth Amendment to the

Receivables Purchase Agreement



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Committed Purchaser and as
Purchaser Agent for its and Atlantic Asset Securitization LLC’s Purchaser Group
By:   LOGO [g24949ex10_1pg11a.jpg]  

 

Name:   Kostantina Kourmpetis Title:   Managing Director By:   LOGO
[g24949ex10_1pg11b.jpg]  

 

Name:   Roger Klepper Title:   Managing Director

 

  S-4   

Fourth Amendment to the

Receivables Purchase Agreement